Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-14 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of PCT/KR2018/004204 filed April 10, 2018.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/21/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.
Claim Objections
Claims 2-3, and 7-12 are objected to because of the following informalities:  

Claims 2 and 8 recites, “checks whether a remaining uplink resource in the MAC PDU can accommodate the data from the first logical channel of the second wireless node and a corresponding MAC sub-header, and allocates the uplink resource to the data from the first logical channel of the second wireless node and a corresponding MAC sub-header, if the remaining uplink resource can accommodate the data from the first logical channel of the second wireless node and a corresponding MAC sub-header”, in lines 5-10.

For clarity it is recommended to change to, “checks whether a remaining uplink resource in the MAC PDU  is available to accommodate the data from the first logical channel of the second wireless node 

Claims 3 and 9 recites, “… if the remaining uplink resource cannot accommodate the data from the first logical channel of the second wireless node”, in lines 3-4.
For clarity it is recommended to change to, “… if the remaining uplink resource  is not available to accommodate the data from the first logical channel of the second wireless node”

Claim 13 and 14 recites, “the second wireless node and/or a network”, in line 3. For clarity it is suggested to replace the operator "/" with words.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation "the UE" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr et al. (US Pub. No.: 2018/0069618), and further in view of Loehr499 et al. (US Pub. No.: 2018/0255499).

As per claim 1, Loehr disclose A method for a first wireless node operating in a wireless communication system, the method comprising: 
performing, by the first wireless node, a logical channel prioritization (LCP) procedure for generating a Medium Access Control (MAC) Protocol Data Unit (PDU) by considering a priority of a first logical channel of a second wireless node and a priority of a second logical channel of the first wireless node; and transmitting the MAC PDU to a network (see para. 0066, 0087, 0114-0122, 0286, discloses a method comprising, instead of providing separate logical channel prioritization (LCP) procedures for handling remote data and relay data, providing a common logical channel prioritization procedure in a relay UE, wherein the common LCP procedure is set up so as to be able to consider all of logical 
wherein if the priority of the second logical channel is equal to the priority of the first logical channel, data from the second logical channel of the first wireless node is prioritized over data from the first logical channel of the second wireless node during the LCP procedure (see para. 0317, the relay UE prioritize during the LCP procedure the remote logical channel over the relay logical channel, or vice versa).

Although Loehr disclose in case that the remote logical  channel has the same logical channel priority as the relay logical channel, the relay UE may prioritize during the LCP procedure the remote logical channel over the relay logical channel or vice  versa;

Loehr however does not explicitly disclose wherein if the priority of the second logical channel is higher than or equal to the priority of the first logical channel, data from the second logical channel of the first wireless node is prioritized over data from the first logical channel of the second wireless node during the LCP procedure.

Loehr499 however disclose wherein if the priority of the second logical channel is higher than or equal to the priority of the first logical channel, data from the second logical channel of the first wireless node is prioritized over data from the first logical channel of the second wireless node during the LCP procedure (see para. 0063-0070, 0291-0294, 0423-0424, the relay UE receiving both the predetermined priority value and the application-level signaling message(s) will learn from the predetermined priority value that the messages are to be treated preferentially. The preferential treatment entails increasing the priority with which the application-level signaling would be transmitted via the default radio bearer to the eNodeB. For instance, the logical channel priority is increased (temporarily) for the application-level signaling messages. According to one exemplary implementation, the default radio bearer used for the transmission of the application level signaling message(s) will be treated with the highest logical 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein if the priority of the second logical channel is higher than or equal to the priority of the first logical channel, data from the second logical channel of the first wireless node is prioritized over data from the first logical channel of the second wireless node during the LCP procedure, as taught by Loehr499, in the system of Loehr, so as to provide an improved relaying functionality in a relay UE, i.e. an improved QoS support for the ProSe UE-to-Network Relay, see Loehr499, paragraphs 0381-0386.

As per claim 2, the combination of Loehr and Loehr499 disclose the method of claim 2.

Loehr further disclose wherein when the data from the second logical channel of the first wireless node is prioritized over the data from the first logical channel of the second wireless node during the LCP procedure, the UE allocates an uplink resource to the data from the second logical channel of the first wireless node and a corresponding MAC sub-header in the MAC PDU, and checks whether a remaining uplink resource in the MAC PDU can accommodate the data from the first logical channel of the second wireless node and a corresponding MAC sub-header, and allocates the uplink resource to the data from the first logical channel of the second wireless node and a corresponding MAC sub-header, if the remaining uplink resource can accommodate the data from the first logical channel of the second wireless node and a corresponding MAC sub-header (see para. 0066, 0144, 0317, the LCP procedure would first
assign radio resources to the remote logical channel and then (if radio resources are still available to be distributed) to the relay logical channel, wherein a MAC sub header contains LCIDs (to differentiate multiple logical channels): after all logical channels have been served up to their PBR (prioritized bit rate) values, if there is room left in the MAC PDU, the second round is performed; in the second round, each logical channel is served again in decreasing order of priority: and the major difference for the second 

As per claim 3, the combination of Loehr and Loehr499 disclose the method of claim 2.

Loehr however disclose wherein the UE doesn't allocates the uplink resource to the data from the first logical channel of the second wireless node and a corresponding MAC sub-header, if the remaining uplink resource cannot accommodate the data from the first logical channel of the second wireless node and a corresponding MAC sub-header (see para. 0066, 0144, 0317, after all logical channels have been served up to their PBR (prioritized bit rate) values, if there is room left in the MAC PDU, the second round is performed; in the second round, each logical channel is served again in decreasing order of priority: and the major difference for the second round compared to the first round is that each logical channel of lower priority can be allocated with MAC PDU space only if all logical channels of higher priority have no more data to transmit).

As per claim 4, the combination of Loehr and Loehr499 disclose the method of claim 1.

Loehr further disclose wherein data from uplink (UL)-Common Control Channel (CCCH) of first wireless node has a highest priority during the LCP procedure (see para. 0087, 0317,  for the Logical Channel Prioritization procedure, a UE shall take into account the following relative priority in decreasing order: MAC control element for C-RNTI or data from UL-CCCH; MAC control element for BSR with exception of BSR included for padding; MAC control element for PHR; data from any Logical Channel, except data from UL-CCCH; and MAC control element for BSR included for padding; in case that the remote logical channel has the same logical channel priority as the relay logical channel, the relay UE may prioritize during the LCP procedure the remote logical channel over the relay logical channel, or vice versa; and as a result, the MAC PDU (transport block) is generated by the common LCP procedure possibly comprising relay data and remote data (in addition to possible further control data, e.g.. MAC CEs).

As per claim 5, the combination of Loehr and Loehr499 disclose the method of claim 1.

Loehr further disclose wherein data from uplink (UL)-Common Control Channel (CCCH) of the second wireless node is prioritized over any data from any logical channel, except data from UL-CCCH of the first wireless node (see para. 0087, 0317,  in case that the remote logical channel has the same logical channel priority as the relay logical channel, the relay UE may prioritize during the LCP procedure the remote logical channel over the relay logical channel, or vice versa; and as a result, the MAC PDU (transport block) is generated by the common LCP procedure possibly comprising relay data and remote data (in addition to possible further control data, e.g.. MAC CEs).

As per claim 6, the combination of Loehr and Loehr499 disclose the method of claim 1.

Loehr further disclose wherein if the priority of the first logical channel of the second wireless node is higher than the priority of the second logical channel of the first wireless node, the data from the first logical channel of the second wireless node is prioritized over the data from the second logical channel of the first wireless node (see para. 0137, in case that the remote logical channel has the same logical channel priority as the relay logical channel, the relay UE may prioritize during the LCP procedure the remote logical channel over the relay logical channel, or vice versa), and
Loehr499 further disclose wherein if the priority of the first logical channel of the second wireless node is higher than the priority of the second logical channel of the first wireless node, the data from the first logical channel of the second wireless node is prioritized over the data from the second logical channel of the first wireless node (see para. 0423, the default radio bearer used for the transmission of the application level signaling message(s) will be treated with the highest logical channel priority during the LCP procedure performed in the Relay UE for the uplink transmissions. More in particular, the logical channel priority configured for the default bearer is changed temporarily, i.e. for the transmission of the application level signaling message(s), therefore, the relay UE will transmit the application-level signaling message(s) via the default radio bearer but with an increased priority, since these messages are treated preferentially during the LCP procedure)
As per claim 7, claim 7 is rejected the same way as claim 1, the subject matter relates to a relay user equipment (UE) and has substantially the same technical features as claim1, differing only in the category. Accordingly, it would be obvious to a person skilled in the art to arrive at claim 1 over Loehr. Loehr also disclose A first wireless node operating in a wireless communication system, the UE (see Fig.4, Fig.9, Figs. 13-14, a relay UE) comprising: a Radio Frequency (RF) module (see Fig.4, Fig.9, Figs. 13-14, a relay UE, with a radio access control, a Radio Frequency (RF) module); and a processor operably coupled with the RF module (see Fig.4, Fig.9, Figs. 13-14, a relay UE, with a control / a processor).

As per claim 8, claim 8 is rejected the same way as claim 2.
As per claim 9, claim 9 is rejected the same way as claim 3.
As per claim 10, claim 10 is rejected the same way as claim 4.
As per claim 11, claim 11 is rejected the same way as claim 5.
As per claim 12, claim 12 is rejected the same way as claim 6.

As per claim 13, the combination of Loehr and Loehr499 disclose the method of claim 1.
Loehr further disclose wherein the wireless node is capable of communicating with at least one of another UE, a UE related to an autonomous driving vehicle, a base station, the second wireless node and/or a network (see Fig.4, para. 0043, a relay UE and the remote UE served by the relay UE, see also para. 0046, the EPS bearer itself is a concatenated tunnel consisting of three portions (in a non-roaming situation), established in the following order: [0047] The S5 bearer—This tunnel connects the Serving Gateway (S-GW) to the P-GW. The S1 bearer—This tunnel connects the evolved NodeB (eNodeB or eNB) radio cell with the S-GW. Handover establishes a new S1 bearer for end-to-end connectivity. [0049] The radio bearer-This tunnel connects the user equipment to the eNodeB (eNB). This bearer follows the mobile user under the direction of the Mobile Management Entity (MME) as the radio network performs handovers when the user moves from one cell to another).

As per claim 14, claim 14 is rejected the same way as claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jung (US Pub. No.: 2018/0234995) – see Fig.14, para. 0281, “ To determine the priority of the D2D transmission, the user device may do the following: 1) The device assigns logical channel prioritization to PC5-S data having a logical channel priority higher than other data using the sidelink; 2) The device assigns a specific higher priority to the logical channel group (LCG) mapped to the logical channel on which the PC5-S data is transmitted than that of other logical channels for the sidelink; and 3) the device may apply a prioritization method, such as selection of resources reserved for transmission with high priority. In addition, in this connection, the user device may refer to a D2D device and/or a D2D remote user device. In this connection, the D2D remote user device may refer to a D2D device that communicates with the base station via a relay device”.
Lee (US Pub. No,:2018/0206257) – see Fig.11, para. 0089-0090, “”As data transfer between the remote UE and the Relay UE is ProSe communication, the Relay UE is communicating with the remote UE over PC5 interface. In the meantime, as data transfer between the Relay UE and the eNB is a normal uplink/downlink (Uu) communication, the Relay UE is communicating with the eNB over Uu interface. This implies that if data has higher priority in PC5 communication, it should also be higher prioritized in Uu communication.
Over PC5 interface, Per-Packet Priority (PPP), is used to prioritize a certain packet, where the priority is independent with ProSe destination or ProSe UE. In order to prioritize the packet with higher priority over Uu interface as well, the Relay UE needs to know the priority of the packet so that the Relay UE provides more opportunities of transmission to the packet with higher priority.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469